OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
                                                                 A^SPQs
             OFFICIAL BUSINESS
             STATE OF TEXAS
             PENALTY FOR             <5- ^o4                                    P1TNE7 BQ»,VES

             PRIVATE USE                                       0 2 1W
                                                                               $ 00.265
12/3/2014                                                                  £-00997&R
                                                              G&$No.901-1<3=0(
MCVAY, ABEL ALFRED              Tr. Ct. No. 137                MAILED FROM ZIPp^ 57^4
On this day, this Court has granted the Appellant's Pro Se motion for an extension
of time in which to file the Petitidn-JpV Discretionary Review. The time to file the
petition has been extended to Friday, "February 13, 2015. NO FURTHER
EXTENSIONS WILL BE ENTERTAINED.                    NOTE:       Petition For Discretionary
Review must be filed with The Court of Criminal Appeals.
                                                                           Abel Acosta, Clerk

                             ABEL ALFRED MCVAY                     """
                             SPN# 01871959
                             HARRIS COUNTY JAIL
                             1200 BAKER ST.
                             H(